Case 2:19-cv-00035-JPJ-PMS Document 166 Filed 01/15/21 Page 1 of 1 Pageid#: 1727




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                             BIG STONE GAP DIVISION

  NICOLAS REYES                                 )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )     Case No. 2:19cv00035
                                                )
  HAROLD CLARKE, et al                          )
                                                )
        Defendants.                             )

                                  ORDER OF DISMISSAL

        For good cause shown, and in consideration of the parties’ Joint Motion to

  Dismiss and Retain Jurisdiction (the “Joint Motion”), the Court hereby GRANTS

  the Joint Motion and conditionally dismisses the above-titled action with prejudice

  under Federal Rule of Civil Procedure 41(a)(2). In accordance with the Settlement

  Agreement, which was filed with this Court as Exhibit A to the parties’ Joint Motion,

  the Court specifically retains jurisdiction for the limited purpose of enforcing the

  terms of the Settlement Agreement and resolving any remaining issues under the

  stipulated protective order entered in this case, for a period of five (5) months from

  the date of this Order.

        It is SO ORDERED.

                                                ENTER: January 15, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge
